EXHIBIT 10.4

February 15, 2007

Pfizer Inc.

235 East 42nd Street

New York, NY 10017-5755

Attention:        Edmund P. Harrigan        Senior Vice President, World-Wide
Business Development

 

Re:    Exclusive License Agreement

Dear Mr. Harrigan:

As you are aware, pursuant to the Exclusive License Agreement dated February 15,
2007 (“Pfizer Agreement”), Pfizer Inc. and Pfizer Products, Inc. (collectively,
“Pfizer”) have licensed to InSite Vision Incorporated (“Licensor”) certain
rights owned by Pfizer. Licensor proposes to enter into an agreement (the
“Licensee Agreement”) with Inspire Pharmaceuticals, Inc. (“Licensee”) pursuant
to which Licensor would grant to Licensee among other things a sublicense under
the rights and licenses granted to Licensor under the Pfizer Agreement.

1. No Default. Pfizer confirms that, as of the date of this letter agreement
(the “Letter Agreement”), the Pfizer Agreement remains in full force and effect
and Pfizer has not given any notice to Licensor of any default by Licensor under
the Pfizer Agreement.

2. Consent to Sublicense. Pfizer hereby gives its consent, pursuant to
Section 2(b) of the Pfizer Agreement, to Licensor granting sublicenses to
Licensee pursuant to the Licensee Agreement under the rights and licenses
granted to Licensor under the Pfizer Agreement. Licensor and Licensee agree to
promptly notify Pfizer as to the date the Licensee Agreement becomes effective
(the “Effective Date”).

3. Effective Date. Paragraphs 4 - 10 of this Letter Agreement shall become
effective as of the Effective Date, and except as otherwise expressly provided
the provisions of this Letter Agreement shall be effective from the date of
first written above.

4. Licensor Default. Under Pfizer Agreement. Pfizer agrees to provide Licensee
with notice of any breach or default by Licensor under the Pfizer Agreement at
the same time it notifies Licensor of such breach or default. Such notice to
Licensee shall be given in accordance with Paragraph 9 below. Licensee will be
provided, in all respects, the opportunity to cure on behalf of Licensor any
breach or default by Licensor under the Pfizer Agreement within the sixty
(60) day cure period (or ten (10) day cure period, with respect to breach or
default of a payment obligation) as set forth in Section 13 of the Pfizer
Agreement, and Pfizer shall accept any such cure by Licensee on Licensor’s
behalf.



--------------------------------------------------------------------------------

5. Patents. If and to the extent Licensor is permitted to prosecute any patent
application or maintain any patent within the Licensed Patents (as defined in
the Pfizer Agreement) in the United States or Canada (such countries
collectively being referred to herein as the “Territory”), and Licensor does not
exercise such right within ten (10) days of the date such right arises under the
Pfizer Agreement, Licensee may, upon written notice to Pfizer, assume full
responsibility, at Licensee’s discretion, cost and expense, for prosecution of
such application or maintenance of such patent in such country. If and to the
extent Licensor is permitted to initiate legal proceedings against an infringer
of any of the Licensed Patents in any country in the Territory pursuant to
Section 8(a) or 8(c) of the Pfizer Agreement, and Licensor does not exercise
such right within ten (10) days of the date such right arises under the Pfizer
Agreement, Licensee may, upon notice to Pfizer, initiate and carry on such legal
proceedings pursuant to the terms of Sections 8(a), 8(c), 8(d) and 8(e) thereof.

6. Continuation of Licensee’s Sublicense Rights Upon Termination of the Pfizer
Agreement. Subject to the licenses granted to Licensor in the Pfizer Agreement,
Pfizer agrees to grant to Licensee all rights and licenses granted to Licensor
under the Pfizer Agreement on the same terms and conditions that such rights and
licenses were granted to Licensor under the Pfizer Agreement, to the extent such
terms and conditions arise from or apply to the grant of rights and licenses
from Licensor to Licensee under the Licensee Agreement with respect to the
Territory, including all payment and termination provisions of the Pfizer
Agreement (collectively, the “Stand-By License”); provided, however, that Pfizer
will grant such rights and licenses only after the Pfizer Agreement first
terminates or otherwise ceases to be in effect for any reason, whether or not in
connection with any laws governing an insolvency, reorganization, bankruptcy,
liquidation or winding up of Licensor as applicable (the effective time of such
termination or other cessation, the “Effective Time”). Accordingly, as of the
Effective Time, the Stand-By License shall become effective and Licensee may
exercise the rights granted by Pfizer in this Paragraph 6 notwithstanding any
failure by Licensee to cure Licensor’s breach or default pursuant to Paragraph 4
above without the need for further action by Pfizer or Licensee, and Licensee
shall be subject to all of the terms and conditions of the Pfizer Agreement to
the extent such terms and conditions arise from or apply to the grant of rights
and licenses from Licensor to Licensee under the Licensee Agreement with respect
to the Territory. Nothing in this Letter Agreement shall affect, modify or
diminish in any way, any of Pfizer’s rights or remedies relating to breaches of
the Pfizer Agreement by Licensor; provided, however, that if Licensee pays
Pfizer any overdue amounts owed to Pfizer by Licensor under the Pfizer
Agreement, Licensee shall be subrogated to any claim that Pfizer has against
Licensor for such amounts.

7. Payments and Obligations Following Effective Time. For clarity and without
limiting Paragraph 6 above, from and after the Effective Time, all payments to
Pfizer under Section 3 of the Pfizer Agreement shall be an obligation of and
payable by Licensee to Pfizer and calculated based on amounts that would have
been payable by Licensor under the Pfizer Agreement had it stayed in effect.

8. Bankruptcy. All rights and licenses granted under or pursuant to this Letter
Agreement and all the other agreements referred to herein (including, without
limitation, the Licensee Agreement) are, and shall otherwise be deemed to be,
for purposes of Section

 

2



--------------------------------------------------------------------------------

365(n) of the U.S. Bankruptcy Code, 11 U.S.C. section 101 through 1330 et seq.,
licenses of rights to “intellectual property” as defined under Section 101 of
the U.S. Bankruptcy Code.

9. Notices. Any notices required hereunder shall be sent by registered or
certified mail or by an equivalent service capable of verification at the
address stated below or such other address as to which the parties may provide
in the future.

 

If to Pfizer:      Pfizer Inc. and Pfizer Products Inc.      235 East 42nd
Street      New York, New York 10017-5755      Attention: General Counsel     
Fax: 212-309-0564 If to Licensee:      Inspire Pharmaceuticals, Inc.      4222
Emperor Boulevard, Suite 200      Durham, North Carolina 27703      Attention:
General Counsel      Facsimile No.: 919-941-9797 With a copy to:      Smith,
Anderson, Blount,      Dorsett, Mitchell & Jernigan, L.L.P.      2500 Wachovia
Capitol Center      Raleigh, North Carolina 27601      Attention: Christopher
Capel      Facsimile No.: 919-821-6800

10. Miscellaneous.

a. Sublicenses. Upon termination of any license rights granted to Licensee under
the Stand-By License, each of Licensee’s permitted sublicenses thereunder shall
remain in effect and become a direct license of such rights by Pfizer to the
sublicensee thereunder, provided that such sublicensee agrees in writing to be
bound by the terms of the Stand-By License as if it were a party thereto.

b. Counterparts. This Letter Agreement may be executed in any number of
counterparts each of which shall be original and all originals of which shall be
deemed a single instrument.

c. Full Understanding. This Letter Agreement, the Licensee Agreement and the
Pfizer Agreement represent the full understanding among the parties with respect
to the subject matter hereof.

d. Modification/Waiver. No modification or waiver of this Letter Agreement shall
be effective except in a written document signed by the party against whom such
waiver or modification is to be enforced.

 

3



--------------------------------------------------------------------------------

e. No Assignment. This Letter Agreement may not be assigned without the prior
written consent of each party hereto except to an affiliate of the assigning
party or to any successor in interest in connection with the sale or transfer of
substantially all or the entire business and assets of the assigning party
related to the subject matter hereof, provided that such affiliate or successor
in interest agrees in writing to be bound by the terms of this Letter Agreement
as if it were a party hereto, or in connection with a permitted assignment by
Licensor or Pfizer of the Pfizer Agreement as provided in Article 16 of the
Pfizer Agreement.

f. Independent Contractors. This Letter Agreement shall not constitute any party
as the joint venturer, legal representative or agent of any other party hereto
and no party hereto shall have the right or authority to assume or create any
obligation on the part of any other party hereto.

g. Confidentiality. All trade secrets or other proprietary information regarding
a party’s technology, products, business or objectives, including without
limitation the terms of this Letter Agreement, the Licensee Agreement and any
sublicense agreement permitted hereunder and any information provided or made
available pursuant to the reporting, audit or other provisions of the Pfizer
Agreement, provided by a party to another party hereto in connection with the
activities contemplated by this Letter Agreement, the Pfizer Agreement or the
Licensee Agreement shall be deemed the confidential information of the party
originally providing such information, subject the limitations set forth in
Section 1(c) of the Pfizer Agreement (“Confidential Information”). Each party
agrees to treat the Confidential Information of the other parties hereto in
accordance with all terms and conditions set forth in Section 11(a) of the
Pfizer Agreement as if such terms and conditions were set forth in full in this
Letter Agreement.

h. Publicity. Licensee shall be permitted to publicly announce (1) the execution
of the Pfizer Agreement in an announcement comparable to the announcement agreed
by Pfizer and Licensor in Section 11(b) of the Pfizer Agreement and (2) the
execution of this Letter Agreement.

Remainder of Page Intentionally Left Blank

 

4



--------------------------------------------------------------------------------

Please sign and return a copy of this Letter Agreement to us to acknowledge our
mutual agreement on this matter. Both Licensee and Licensor wish to thank you,
again, for all of your assistance.

 

Inspire Pharmaceuticals, Inc. By:  

/s/ Christy L. Shaffer

Name:   Christy L. Shaffer, Ph.D. Title:   President & CEO AGREED AND
ACKNOWLEDGED: Pfizer Inc. By:  

/s/ Edmund P. Harrigan

Name:   Edmund P. Harrigan Title:   Senior Vice President Pfizer Products, Inc.
By:  

/s/ Brian C. Zielinski

Name:   Brian C. Zielinski Title:   Vice President, attorney-in-fact
ACKNOWLEDGED: InSite Vision Incorporated By:  

/s/ S. Kumar Chandrasekaran

Name:   S. Kumar Chandrasekaran Title:   CEO